Exhibit 10.10

Executive Form

FY 2020

 

EMPLOYEE OPTION AGREEMENT

under the

Hexcel Corporation 2013 Incentive Stock Plan

 

This Employee Option Agreement (the “Agreement”), is entered into as of the
Grant Date, by and between the Optionee and Hexcel Corporation, a Delaware
corporation (the “Company”).

 

The Company maintains the Hexcel Corporation 2013 Incentive Stock Plan (the
“Plan”).  The Compensation Committee (the “Committee”) of the Board of Directors
of the Company (the “Board”) has determined that the Optionee shall be granted
an Option (as defined below) upon the terms and subject to the conditions
hereinafter contained.  Capitalized terms used but not defined herein shall have
the meaning assigned to them in the Plan.

 

1.Notice of Grant; Acceptance of Agreement. Pursuant to the Plan and subject to
the terms and conditions set forth herein and therein, the Corporation hereby
grants to the Optionee the number of Options indicated on the Notice of Grant
attached hereto as Annex A, which Notice of Grant is incorporated by reference
herein.  Optionee will be deemed to accept the terms and conditions of this
Agreement by clicking the “Accept” button on the Award Acceptance screen with
regard to the Option.  By accepting the Agreement, the Optionee agrees to be
bound by the terms of the Plan and this Agreement and further agrees that all
the decisions and determinations of the Committee shall be final and binding.

 

2.Incorporation of Plan.  The Plan is incorporated by reference and made a part
of this Agreement, and this Agreement shall be subject to the terms of the Plan,
as the Plan may be amended from time to time.  The Option granted herein
constitutes an Award within the meaning of the Plan and in the event of any
conflict between the terms of the Plan and this Agreement, the terms of the Plan
shall govern.

 

3.Grant of Option.  Pursuant to the Plan and subject to the terms and conditions
set forth herein and therein, the Company hereby grants to the Optionee the
right and option (the “Option”) to purchase shares of the Company’s common
stock, $.01 par value per share (the “Common Stock”), which Option is not
intended to qualify as an incentive stock option, as defined in Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).  Each Option
entitles the Optionee to purchase one share of Common Stock in accordance with,
and subject to the terms of, this Agreement, and the aggregate number of shares
purchasable is equal to the number of Options hereby granted (“Option
Shares”).  

 

4.Purchase Price.  The Purchase Price per share of the Option Shares is the Fair
Market Value per share of Common Stock as of the Grant Date, and is set forth on
Annex A.

 

5.Terms of Option.

 

(a)Expiration Date; Term.  Subject to Section 5(c) below, the Option shall have
a term of ten (10) years from the Grant Date and shall terminate at the
expiration of that period, unless it is terminated at an earlier date pursuant
to the provisions of this Agreement and the Plan. The ten-year period from the
Grant Date to its tenth anniversary shall constitute the “Term” of the Option.

 

1

 

--------------------------------------------------------------------------------

 

(b)Vesting Period; Exercisability.  Subject to Section 5(c) below, the Option
shall vest and become exercisable at the rate of 33-1/3% of the Option Shares on
each of the first three anniversaries of the Grant Date (each such date a
“Vesting Date”).  The vesting and exercisability of the Option is cumulative,
but shall not exceed 100% of the Option Shares subject to the Option.  If the
foregoing schedule would produce fractional Option Shares on a Vesting Date, the
number of Option Shares for which the Option becomes vested and exercisable on
such Vesting Date shall be rounded down to the nearest whole Option Share, with
the portion that did not become vested and exercisable as provided above,
because of the rounding down shall become vested and exercisable on the third
anniversary of the Grant Date so that the entire portion of such Option is
vested and exercisable on the third anniversary of the Grant Date, provided that
the Optionee has not had a termination of employment prior to such date.  

 

(c)Termination of Employment; Change in Control.

 

(i)For purposes of the grant hereunder, any transfer of employment by the
Optionee within the Hexcel Group shall not be considered a termination of
employment by the applicable member of the Hexcel Group.  

 

(x)If the Optionee’s employment with a member of the Hexcel Group is terminated
for Cause (as defined in the last Section hereof), the Option, whether or not
then vested and exercisable, shall be automatically terminated as of the date of
such termination of employment. Subject to Section 5(c)(ii), if the Optionee’s
employment with a member of the Hexcel Group shall terminate other than by
reason of Retirement (as defined in the last Section hereof), Disability (as
defined in the last Section hereof), death or Cause, the Option (to the extent
then vested and exercisable) may be exercised at any time within ninety (90)
days after such termination (but not beyond the Term of the Option).  The
Option, to the extent not then vested and exercisable, shall immediately expire
upon such termination.

 

(y)If, while employed by a member of the Hexcel Group, the Optionee dies or is
terminated by a member of the Hexcel Group following Disability, the Option
shall (I) become fully and immediately vested and exercisable and (II) remain
exercisable for one year from the date of termination of employment on account
of death or following Disability (but not beyond the Term of the Option).

 

(z)Subject to Section 5(c)(ii), if the Optionee’s employment with a member of
the Hexcel Group terminates by reason of Retirement, (A) the Option shall, if
not fully vested and exercisable at the time of such termination, continue to
vest and become exercisable in accordance with Section 5(b) above, and (B) the
Option shall expire upon the earlier to occur of the five-year anniversary date
of such Retirement and the expiration of the Term. If the Optionee dies during
the five-year period immediately following the Retirement of the Optionee, the
Option shall (I) become fully and immediately vested and exercisable and (II)
remain exercisable for the remainder of the five-year period from the date of
Retirement (but not beyond the Term of the Option).

 

(ii) In the event of a Change in Control (as defined in the last Section
hereof), provided the Optionee has been continuously employed by the Hexcel
Group from the Grant Date through the date of such Change in Control or has
terminated employment prior to the date of such Change in Control due to
Retirement, the Option shall immediately become fully vested and exercisable;
provided that this clause (ii) shall not apply as a result of the consummation
of the merger (the “Woodward Merger”) contemplated by the AGREEMENT AND PLAN OF
MERGER, dated as of January 12, 2020, by and among the Company, Woodward, Inc.,
and Genesis Merger Sub, Inc.

 

2

 

--------------------------------------------------------------------------------

 

(x)Following a Change in Control, the post-termination period of exercisability
of the Option held by an Optionee that was not employed by a member of the
Hexcel Group as of the date of such Change in Control, shall not be extended,
but shall be as set forth in Section 5(c)(i)(x), Section 5(c)(i)(y) or Section
5(c)(i)(z), as applicable.

 

(y)Following a Change in Control, the post-termination period of exercisability
of the Option held by an Optionee who was employed by the Hexcel Group as of the
date of such Change in Control, but whose employment with the Hexcel Group is
terminated within two years following such Change in Control, (A) other than by
reason of Retirement, Cause, Disability or death (for which the period of
exercisability is set forth in Section 5(c)(i)(x), Section 5(c)(i)(y) or Section
5(c)(i)(z), as applicable) or (B) for Good Reason (as defined in the last
Section hereof) shall in either case be extended and the Option shall remain
exercisable for a period of two years from the date of such termination of
employment (but not beyond the Term of the Option).

 

(iii)In the event that Optionee terminates employment with the Hexcel Group for
Good Reason or the Company terminates Optionee’s employment with the Hexcel
Group without Cause, in each case, during the twenty-four month period beginning
on the date of the consummation of the Woodward Merger, the Option shall
immediately become fully vested and exercisable and such Option shall remain
exercisable for a period of two years from the date of such termination of
employment (but not beyond the Term of the Option).

 

(iv)Notwithstanding anything herein to the contrary, the provisions of the Plan
applicable to an event described in Article X(d) of the Plan, which would
include a Change in Control, shall apply to the Option and, in such event, the
Committee may take such actions as it deemed appropriate pursuant to the Plan.

 

(d)Forfeiture of Option on Certain Conditions. Optionee hereby acknowledges that
the Hexcel Group has given or will give Optionee access to certain confidential,
proprietary or trade secret information, which the Hexcel Group considers
extremely valuable and which provides the Hexcel Group with a competitive
advantage in the markets in which the Hexcel Group develops or sells its
products.  The Optionee further acknowledges that the use of such information by
Optionee other than in furtherance of Optionee’s job responsibilities with the
Hexcel Group would be extremely detrimental to the Hexcel Group and would cause
immediate and irreparable harm to the Hexcel Group.  In exchange for access to
such confidential, proprietary or trade secret information, Optionee hereby
agrees as follows:

 

(i)Notwithstanding anything to the contrary contained in this Agreement, should
the Optionee breach the “Protective Condition” (as defined in Section 5(d)(ii)),
then (A) the Option, to the extent not previously exercised, shall immediately
be forfeited upon such breach, (B) the Optionee shall immediately deliver to the
Company the number of Option Shares previously distributed to the Optionee
during the 180-day period prior to the termination of the Optionee’s employment
with any member of the Hexcel Group and (C) if any Option Shares were sold
during the 180-day period immediately prior to such termination of employment in
an arms’ length transaction or disposed of in any other manner, the Optionee
shall immediately deliver to the Company all proceeds of such arms’ length sales
and if disposed of otherwise than in an arms’ length sale, the Fair Market Value
of such Option Shares determined at the time of disposition.  The Option Shares
and proceeds to be delivered under clauses (B) and (C) may be reduced to reflect
(x) the exercise price paid by the Optionee in connection with such Option
Shares and (y) the Optionee’s liability for taxes payable on such Option Shares
and proceeds.

3

 

--------------------------------------------------------------------------------

 

 

(ii)“Protective Condition” shall mean that (A) the Optionee complies with all
terms and provisions of any obligation of confidentiality contained in a written
agreement with any member of the Hexcel Group signed by the Optionee, or
otherwise imposed on Optionee by applicable law, and (B) during the time
Optionee is employed by any member of the Hexcel Group and for a period of one
year following the termination of the Optionee’s employment with any member of
the Hexcel Group, the Optionee does not (x) engage, in any capacity, directly or
indirectly, including but not limited to as employee, agent, consultant,
manager, executive, owner or stockholder (except as a passive investor holding
less than a 5% equity interest in any enterprise), in any business enterprise
then engaged in competition with the business conducted by the Hexcel Group
anywhere in the world; provided, however, that the Optionee may be employed by a
competitor of the Hexcel Group within such one year period so long as the duties
and responsibilities of Optionee’s position with such competitor do not involve
the same or substantially similar duties and responsibilities as those performed
by the Optionee for any member of the Hexcel Group in a business segment of the
new employer which competes with the business segment(s) with which the Optionee
worked or had supervisory authority over while employed by any member of the
Hexcel Group during the twelve (12) months immediately preceding the date on
which the Optionee’s employment terminates, (y) employ or attempt to employ,
solicit or attempt to solicit, or negotiate or arrange the employment or
engagement with Optionee or any other Person, of any Person who was at the date
of termination of the Optionee’s employment, or within twelve (12) months prior
to that date had been, a member of the senior management of any member of the
Hexcel Group with whom the Optionee worked closely or was an employee with whom
the Optionee worked closely or had supervisory authority over during the twelve
months immediately preceding the date on which the Optionee’s employment
terminates or (z) disparage any member of the Hexcel Group, any of its
respective current or former directors, officers or employees or any of its
respective products (notwithstanding the foregoing, to the extent Optionee is a
California based employee, then foregoing clauses (x) and (y) shall not apply).

 

(iii)In the event any of Section 5(d)(i) or Section 5(d)(ii) is unenforceable in
the jurisdiction in which the Optionee is employed on the date hereof, such
section nevertheless shall be enforceable to the full extent permitted by the
laws of any jurisdiction(s) in which the Company shall have the ability to seek
remedies against the Optionee arising from any activity prohibited by this
Section 5(d).

 

(iv)Notwithstanding any other provision in the Plan or this Agreement to the
contrary, whenever the Company may be entitled or required by law, Company
policy, including, without limitation, any applicable clawback, recoupment or
other policies of the Company relating to Option Shares, or the requirements of
an exchange on which the Company’s shares are listed for trading, to cause an
Award to be forfeited or to recoup compensation received by the Optionee
pursuant to the Plan, including recovery of shares distributed or the proceeds
of shares sold or transferred, the Optionee shall accept such forfeiture and
comply with any Company request or demand for recoupment of compensation
received.

 

6.Method of Exercising Option and Withholding.

 

(a)  The Option shall be exercised by the delivery by the Optionee to the
Company at its principal office (or at such other address as may be established
by the Committee) of written notice of the number of Option Shares with respect
to which the Option is exercised, accompanied by payment in full of the
aggregate Purchase Price for such Option Shares.  Payment for such Option Shares
shall be made (i) in U.S. dollars by personal check, bank draft or money order
payable to the order of the Company, or by money transfers or direct account
debits to an account designated by the Company; (ii) through the delivery of
shares of Common Stock with a Fair Market Value equal to the total payment due
from the Optionee; (iii) pursuant to a “cashless exercise” program if such a
program is established by the Company; (iv) by the Company withholding shares of
Common Stock with a Fair Market Value equal to all or any part of the payment
due from the Optionee; or (v) by any combination of the methods described in (i)
through (iv) above.

 

4

 

--------------------------------------------------------------------------------

 

(b)  Upon the exercise of the Option, absent a notification by the Optionee to
the Company which is received by the Company at least three business days prior
to the date of such exercise to the effect that the Optionee will pay to the
Company or its Subsidiary by check or wire transfer any taxes (“Withholding
Taxes”) the Company reasonably determines it or its Subsidiary is required to
withhold under applicable tax laws with respect to the shares of Common Stock
which are the subject of such Option exercise, the Company will reduce the
number of shares of Common Stock to be distributed to the Optionee in connection
with such exercise by a number of shares of Common Stock the Fair Market Value
on the date of such exercise of which is equal to the total amount of
Withholding Taxes; provided, however, that, even in the absence of such
notification from the Optionee, the Committee shall retain the discretion at all
times to require the Optionee to pay to the Company or its Subsidiary by check
or wire transfer the Withholding Taxes.  In the event the Optionee elects to pay
to the Company or its Subsidiary the Withholding Taxes with respect to the
Option exercise by check or wire transfer, the Company's obligation to deliver
shares of Common Stock shall be subject to the payment in available funds by the
Optionee of all Withholding Taxes with respect to the Options which are the
subject of such exercise.  The Company or its Subsidiary shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to the Optionee any federal, state, local or other taxes required
to be withheld with respect to such payment.

 

7.Exercise; Transfer.  Except as provided in this Section 7, the Option is not
transferable, and the Option may be exercised during the Optionee’s lifetime
only by the Optionee.  Upon the death of the Optionee, the Option may be
exercised by the Optionee’s designated authorized person or permitted
transferee, provided that such authorized person or permitted transferee has
been designated prior to the Optionee’s death.  Each such designation shall
revoke all prior designations by the Optionee and shall be effective only if
given in a form and manner acceptable to the Committee.  In the absence of any
such effective designation, the Option may be exercised only by the executors or
administrators of the Optionee’s estate or by any person or persons who shall
have acquired such right to exercise by will or by the laws of descent and
distribution.  No transfer of the Option or the right to exercise the Option,
whether by will, the laws of descent and distribution, or to any permitted
transferee or authorized person, shall be effective to bind the Company unless
the Committee shall have been furnished with (i) written notice thereof and with
a copy of the will and/or such evidence as the Committee may deem necessary to
establish the validity of the transfer and (ii) an agreement by the transferee
to comply with all the terms and conditions of the Option that are or would have
been applicable to the Optionee and to be bound by the acknowledgements made by
the Optionee in connection with the grant of the Option.  Any attempt to
transfer the Option in contravention of this Section 7 is void ab initio.  The
Option shall not be subject to execution, attachment or other
process.  Notwithstanding the foregoing, the Optionee and, after the death of
the Optionee, the estate or any estate beneficiary of the Optionee, shall be
permitted to transfer the Option to members of his or her immediate family
(i.e., children, grandchildren or spouse), trusts for the benefit of such family
members, and partnerships or other entities whose only partners or other equity
owners are such family members; provided, however, that no consideration can be
paid for the transfer of the Option and the transferee of the Option must agree
to be subject to all conditions applicable to the Option prior to its transfer.

 

8.No Rights in Option Shares.  The Optionee shall have none of the rights of a
stockholder with respect to the Option Shares unless and until shares of Common
Stock are issued upon exercise of the Option.

 

5

 

--------------------------------------------------------------------------------

 

9.Issuance of Shares.  Any shares of Common Stock to be issued to the Optionee
under this Agreement may be issued in either certificated form, or in
uncertificated form (via the Direct Registration System or otherwise).

 

10.No Guarantee of Employment.  Nothing set forth herein or in the Plan shall
confer upon the Optionee any right of continued employment for any period by the
Hexcel Group, or shall interfere in any way with the right of the Hexcel Group
to terminate such employment.

 

11.Section 409A.

 

(a)It is intended that this Agreement comply in all respects with an exemption
from the requirements of Section 409A of the Code and applicable Treasury
Regulations and other generally applicable guidance issued thereunder
(collectively, the “Applicable Regulations”), and this Agreement shall be
interpreted for all purposes in accordance with this intent.

 

 

(b)In the event that the Option Shares issuable under this Agreement are subject
to any taxes, penalties or interest under the Applicable Regulations, the
Optionee shall be solely liable for the payment of any such taxes, penalties or
interest.  Although the Company intends to administer the Plan and this
Agreement to prevent adverse taxation under the Applicable Regulations, the
Company does not represent nor warrant that the Plan or this Agreement complies
with any provision of federal, state, local or other tax law.

 

12.Governing Law/Jurisdiction/Resolution of Disputes. This Agreement shall be
governed by and construed according to the laws of the State of Delaware, USA,
without regard to the conflicts of laws provisions thereof. Any disputes arising
under or in connection with this Agreement shall be resolved by binding
arbitration before three arbitrators constituting an Employment Dispute
Tribunal, to be held in the state of Connecticut, USA in accordance with the
commercial rules and procedures of the American Arbitration Association. 
Judgment upon the award rendered by the arbitrator shall be final and subject to
appeal only to the extent permitted by law.  Each party shall bear such party’s
own expenses incurred in connection with any arbitration. Anything to the
contrary notwithstanding, each party hereto has the right to proceed with a
court action for injunctive relief or relief from violations of law not within
the jurisdiction of an arbitrator.

 

13.Notices.  Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Optionee at the
last address specified in Optionee’s employment records, or such other address
as the Optionee may designate in writing to the Company, Attention:  Corporate
Secretary, or such other address as the Company may designate in writing to the
Optionee.

 

14.Failure to Enforce Not a Waiver.  The failure of either party hereto to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

 

15.Miscellaneous.  This Agreement cannot be changed or terminated orally.  This
Agreement and the Plan contain the entire agreement between the parties relating
to the subject matter hereof.  This Agreement inures to the benefit of, and is
binding upon, the Company and its successors-in-interest and its assigns, and
the Optionee, the Optionee’s heirs, executors, administrators and legal
representatives.  The section headings herein are intended for reference only
and shall not affect the interpretation hereof.

 

6

 

--------------------------------------------------------------------------------

 

16.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

17.Definitions.  For purposes of this Agreement:

 

(I)“Cause” shall have the meaning ascribed to such term in the Executive
Severance Agreement or Executive Severance Policy, as applicable;

 

(II)“Change in Control” shall have the meaning ascribed to such term in the
Executive Severance Agreement or Executive Severance Policy, as applicable;

 

(III)“Disability” (or becoming “Disabled”) shall have the meaning ascribed to
such term in the Executive Severance Agreement or Executive Severance Policy, as
applicable;

 

(IV)“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as
amended;

 

(V)“Executive Severance Agreement” shall mean the Executive Severance Agreement
between the Company and the Optionee, as amended from time to time;

 

(VI)“Executive Severance Policy” shall mean the Executive Severance Policy
adopted by the Committee, and which applies to a termination of employment of an
Optionee who has received an offer letter of employment from the Company that
expressly extends the provisions of such Policy to such Optionee;

 

(VII)“Good Reason” shall have the meaning ascribed to such term in the Executive
Severance Agreement or Executive Severance Policy, as applicable;

 

(VIII)“Hexcel Group” shall mean the Company and its Subsidiaries;

 

(IX)“Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) of the Exchange Act and
shall include “persons acting as a group” within the meaning of Section
1.409A-3(i)(5)(v)(B) of the Treasury Regulations (or any successor provision);

 

(X)“Retirement” shall mean termination of the Optionee’s employment with a
member of the Hexcel Group, other than by reason of death or Cause, either (A)
at or after age 65 or (B) at or after age 55 after five (5) years of employment
by the Hexcel Group; and

 

(XI)“Subsidiary” shall mean any “subsidiary” of the Company within the meaning
of Rule 405 under the Securities Act.

 




7

 

--------------------------------------------------------------------------------

 

Annex A

 

 

NOTICE OF GRANT

EMPLOYEE STOCK OPTION

HEXCEL CORPORATION 2013 INCENTIVE STOCK PLAN

 

The following employee of Hexcel Corporation, a Delaware corporation or a
Subsidiary, has been granted an option to purchase shares of the Common Stock of
Hexcel, $.01 par value, in accordance with the terms of this Notice of Grant and
the Employee Option Agreement to which this Notice of Grant is attached.

 

The terms below shall have the meanings ascribed to them below when used in the
Employee Option Agreement.

 

Optionee

 

 

Grant Date

 

 

Purchase Price

 

$___

Aggregate Number of Shares

Granted (the "Option Shares")

 

 

 

 

IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice of
Grant and the Employee Option Agreement to which this Notice of Grant is
attached and execute this Notice of Grant and Employee Option Agreement as of
the Grant Date.

 

 

 

HEXCEL CORPORATION

Optionee

 

 

 

 

By:

 

 

 

 

 

 

Gail E. Lehman

 

 

 

 

Executive Vice President

 

 

8

 